Exhibit 10.2

LEAR CORPORATION

SALARIED RETIREMENT RESTORATION PROGRAM

Amended and Restated Effective January 1, 2013



--------------------------------------------------------------------------------

SECTION ONE

Definitions

 

1.1 “Benefits Committee” means the Lear Corporation Employee Benefits Committee.

 

1.2 “Board of Directors” means the Board of Directors of the Corporation.

 

1.3 “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
any Code section shall also mean any successor provision thereto.

 

1.4 “Corporation” means Lear Corporation and any successor to such corporation
by merger, purchase or otherwise.

 

1.5 “Deferred Compensation” means the amount of a Program participant’s
compensation that such participant has deferred until a later year pursuant to
an election under Section 2.2.

 

1.6 “Pension Make-up Account” means the bookkeeping account established under
Section 3.4 on behalf of a participant.

 

1.7 “Pension Plan” means the Lear Corporation Pension Plan.

 

1.8 “PEP” means the Lear Corporation Pension Equalization Program.

 

1.9 “Program” means the Lear Corporation Salaried Retirement Restoration
Program, as from time to time in effect.

 

1.10 “PSP Excess Account” means the bookkeeping account established under
Section 3.3 on behalf of a participant, and includes any deemed earnings
credited thereon.

 

1.11 “RSP Excess Deferral Account” means the bookkeeping account established
under Section 3.1 on behalf of a participant, and includes any deemed earnings
credited thereon.

 

1.12 “RSP Excess Matching Account” means the bookkeeping account established
under Section 3.2 on behalf of a participant, and includes any deemed earnings
credited thereon.

 

1.13 “Savings Program” means the Lear Corporation Salaried Retirement Program.

 

1



--------------------------------------------------------------------------------

SECTION TWO

Participation and Deferral Election

 

2.1 Eligibility

Participation in the Program shall be limited to employees of the Corporation or
any affiliated company participating in the Pension Plan and/or the Savings
Program whose annual base salary meets or exceeds five-sixths (5/6) of the limit
established by the Internal Revenue Service under Code Section 401(a)(17) in a
particular year. An individual’s compensation with respect to a calendar year
shall be determined based on his or her salary as of the November 1 of the
preceding year. Notwithstanding the previous sentence, the compensation of a
newly-hired employee shall be determined, with respect to the calendar year in
which such employee is hired, by annualizing such employee’s salary as of his or
her commencement of employment.

Notwithstanding the foregoing, eligibility shall be limited to individuals who
constitute a select group of management or highly compensated employees.

 

2.2 Deferral Election

Individuals who meet the requirements of Section 2.1 shall make any elections of
Deferred Compensation on a form furnished by the Benefits Committee. A Deferred
Compensation election shall apply only to compensation (as defined below) for
the particular year specified in the election. Eligible individuals shall
specify the percentage of such compensation to be deferred under the election,
which percentage may not exceed the maximum rate specified on the form. For
purposes of the preceding sentence, the term “compensation” shall include base
pay and annual incentive bonus, both as paid prior to reduction for any:
(a) Deferred Compensation elected under this Program, (b) pre-tax contributions
under the Savings Program, and (c) pre-tax contributions under Code Section 125.

A Deferred Compensation election with respect to compensation earned in a
particular calendar year must be made before January 1 of such calendar year.
Notwithstanding the foregoing, in the case of a newly-hired employee who is
eligible for the Program under Section 2.1, any Deferred Compensation election
for the year in which he or she is hired: (i) must be made by date as of which
such employee becomes eligible to participate in the Savings Program; and
(ii) will apply to compensation earned from the date of his or her eligibility
for the Savings Program through the end of that calendar year.

 

2



--------------------------------------------------------------------------------

SECTION THREE

Accounts

 

3.1 RSP Excess Deferral Account

A bookkeeping account shall be maintained for each affected participant in the
Program to record the amount of his or her Deferred Compensation and deemed
earnings thereon. Participants are always 100 percent vested in their account
under this Section 3.1.

 

3.2 RSP Excess Matching Account

A bookkeeping account shall be established on behalf of each affected
participant in the Program, which shall be credited with the excess, if any, of
(A) the amount of company matching contributions (including both basic matching
contributions and discretionary matching contributions) that would have been
made on behalf of a participant had the participant’s Deferred Compensation been
contributed to the Savings Program (without regard to any refunds of participant
contributions required under the Code, or the effects of Code Sections
401(a)(17), 402(g) or 415), over (B) the company matching contributions
(including both basic matching contributions and discretionary matching
contributions) that would have been made to the participant’s account under the
Savings Program on the basis of an assumed 6% deferral election under the
Savings Program.

Amounts under this Section 3.2 shall be credited to Program accounts at the same
time that company matching contributions are contributed to Savings Program
accounts. A participant is vested in his or her RSP Excess Matching Account
after three years of Service (as defined in the Savings Program), measured from
his or her commencement of employment with the Corporation.

 

3.3 PSP Excess Account

A bookkeeping account shall be established on behalf of each affected
participant in the Program, which shall be credited with the excess, if any, of
(A) the amount of pension savings plan contributions that would have been made
on behalf of a participant (1) if the participant’s Deferred Compensation had
been included as compensation under the Savings Program and (2) if Code Sections
401(a)(17) and/or 415 did not apply to the Savings Program, over (B) actual
pension savings plan contributions made to the participant’s account under the
Savings Program.

A participant is vested in his or her PSP Excess Account after three years of
Service (as defined in the Savings Program), measured from his or her
commencement of employment with the Corporation.

 

3.4 Pension Make-up Account

With respect to years prior to January 1, 2007, a bookkeeping account was
established on behalf of each participant in the Program who would have accrued
a benefit under the

 

3



--------------------------------------------------------------------------------

Pension Plan and/or the PEP had the participant not elected to defer
compensation under this Program. Effective as of January 1, 2007, all benefits
under this Section 3.4 were frozen in amount, and no future benefits shall
accrue under this Section 3.4.

 

3.5 Additional Contributions

The Corporation may credit additional amounts under the Program with respect to
any participant as deemed necessary or advisable in its sole discretion. In such
event, a bookkeeping account shall be established on behalf of each affected
participant to reflect such additional amounts. A participant will become vested
in such amounts according to an individual vesting schedule determined by the
Corporation.

 

3.6 Rabbi Trust

The Corporation may establish a rabbi trust under the Program (the “Trust”) to
informally fund all or a portion of the amounts credited to participants’ RSP
Excess Deferral Accounts, RSP Excess Matching Accounts, and/or PSP Excess
Accounts, and to reflect deemed investment experience and/or interest, as
applicable, on such accounts. Any amounts in the Trust shall be subject to the
claims of the Corporation’s creditors in the event of the Corporation’s
insolvency. The amounts described in this paragraph shall be deemed invested in
accordance with the following:

 

  (a) All amounts contributed to the Trust will be deemed invested in and among
the investment options specified by the Corporation for such purpose from time
to time, and pursuant to participant directions and/or Corporation directions,
as applicable. The Corporation and/or the recordkeeper may specify
administrative procedures for the deemed investment of accounts, including the
method and frequency for changing deemed investments. The Corporation may
specify a deemed default investment option for contributions to the Trust with
respect to which no participant investment directions are received.

Notwithstanding anything in this Section 3.6 to the contrary, and subject to the
Trust agreement, the Corporation may, but is not required to, actually invest
the Trust assets in the investment options among which participants’ accounts
are deemed invested.

Until amounts are invested in the Trust, they will not be eligible to be deemed
invested in any investment option (unless otherwise provided by the
Corporation). For any full calendar month in which such amounts may not be
deemed invested, such amounts will be credited with the “Average Interest Rate”
in effect. The Average Interest Rate means the average of the 10-year Treasury
Note rates, as published in the Wall Street Journal, in effect as of the first
business day of each of the four calendar quarters preceding such calendar year.
No amount will be credited with the Average Interest Rate, however, for any
period during which such amount is deemed invested in any investment option
under the Trust.

 

4



--------------------------------------------------------------------------------

  (b) The Corporation may allow a participant to direct, among the investment
options made available by the Corporation for such purpose from time to time,
and in accordance with this Section 3.6, the investments among which his or her
RSP Excess Deferral Accounts, RSP Excess Matching Accounts, and/or PSP Excess
Accounts are to be deemed invested. With respect to such deemed investments (and
any deemed default investments, as applicable):

 

  (i) All dividends, interest, gains, losses, and/or distributions of any nature
with respect to any investment option in which an account under this section is
deemed invested shall be credited or debited, as applicable, to the balance of
such deemed investment option in such participant’s account.

 

  (ii) Any expenses and/or fees attributable to: (A) the acquisition or
divestiture of investments; and/or (B) administration, including but not limited
to, recordkeeping and trustee fees, may be charged against participant accounts.
However, the Corporation may choose to pay such expenses and/or fees.

 

5



--------------------------------------------------------------------------------

SECTION FOUR

Payment of Benefits

 

4.1 Event of Payment

The vested account balances of all of a participant’s accounts are payable to
the participant or his or her beneficiary, as applicable, from the general
assets of the Corporation, as hereinafter provided. No withdrawals or loans will
be allowed from the Program for any reason.

 

4.2 Payment of RSP Excess Deferral Account, RSP Excess Matching Account, and PSP
Excess Account

Distribution of a participant’s RSP Excess Deferral Account, RSP Excess Matching
Account, and PSP Excess Account shall be made in a single lump sum during the
year following the date of the participant’s termination of employment.
Notwithstanding the foregoing, if the participant is deemed to be a “Specified
Employee” within the meaning of that term under Code Section 409A(a)(2)(B) on
the date of his or her termination of employment, then no distribution under
this Section 4.2 shall be made before the earlier of (i) the expiration of the
six-month period measured from the date of the participant’s termination of
employment, and (ii) the date of the participant’s death.

 

4.3 Payment of Pension Make-up Account

Distributions of the Pension Make-up Account shall be made in the same form and
at the same time as benefit payments are made pursuant to Section 27 of the PEP.

 

4.4 Beneficiaries

A participant’s beneficiary under this Program with respect to his or her RSP
Excess Deferral Account, RSP Excess Matching Account, and PSP Excess Account
shall be the person or persons designated as beneficiary by the participant by
filing with the Benefits Committee a written beneficiary designation on a form
provided by, and acceptable to, the Benefits Committee. In the event the
participant does not make an effective designation of a beneficiary with respect
to such accounts, the participant’s beneficiary with respect to such accounts
shall be such participant’s beneficiary under the Savings Program.

The participant’s beneficiary under this Program with respect to his or her
Pension Make-up Account shall be the person who is entitled to benefit payments
under the Pension Plan because of the death of the participant.

 

6



--------------------------------------------------------------------------------

SECTION FIVE

Administration and General Provisions

 

5.1 Plan Administrator

The Benefits Committee shall be the “administrator” of the Program within the
meaning of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”).

 

5.2 Benefits Committee

The Benefits Committee shall be vested with the general administration of the
Program. The Benefits Committee shall have the exclusive right to interpret the
Program provisions and to exercise discretion where necessary or appropriate in
the interpretation and administration of the Program and to decide any and all
matters arising thereunder or in connection with the administration of the
Program. The decisions, actions and records of the Benefits Committee shall be
conclusive and binding upon the Corporation and all persons having or claiming
to have any right or interest in or under the Program.

The Benefits Committee may delegate to such officers, employees or departments
of the Corporation such authority, duties, and responsibilities of the Benefits
Committee as it, in its sole discretion, considers necessary or appropriate for
the proper and efficient operation of the Program, including, without
limitation, (i) interpretation of the Program, (ii) approval and payment of
claims, and (iii) establishment of procedures for administration of the Program.

 

5.3 General Provisions

The Corporation shall make no provision for the funding of any benefits payable
hereunder that (i) would cause the Program to be a funded plan for purposes of
Code Section 404(a)(5), or Title I of ERISA, or (ii) would cause the Program to
be other than an “unfunded and unsecured promise to pay money or other property
in the future” under Treasury Regulations section 1.83-3(e); and shall have no
obligation to make any arrangement for the accumulation of funds to pay any
amounts under this Program. A person entitled to any amount under this Program
shall be a general unsecured creditor of the Corporation with respect to such
amount.

 

5.4 Code Section 409A Compliance

The Program is intended to satisfy the requirements of Code Section 409A and
shall be interpreted in a manner consistent with such intent. References in the
Program to a “termination of employment” mean a “separation from service” as
defined for purposes of Code Section 409A. If the Company determines that any
provision of the Program is or might be inconsistent with the requirements of
Code Section 409A, notwithstanding any other provision herein, the Compensation
Committee of the Board of Directors may amend the Program without the
participant’s consent in such manner as may be necessary or

 

7



--------------------------------------------------------------------------------

appropriate to avoid subjecting the participant to adverse tax consequences
under Code Section 409A. No provision of the Program shall be interpreted to
transfer any liability for a failure to comply with Code Section 409A from the
participant to the Corporation or any affiliated company.

 

8



--------------------------------------------------------------------------------

SECTION SIX

Amendment and Termination

 

6.1 Amendment of the Program

Subject to the provisions of Section 6.3, the Program may be wholly or partially
amended or otherwise modified at any time by the Compensation Committee of the
Board of Directors, to the extent permitted under Code Section 409A.

 

6.2 Termination of the Program

Subject to the provisions of Section 6.3, the Program may be terminated at any
time by the Compensation Committee of the Board of Directors, to the extent
permitted under Code Section 409A.

 

6.3 No Impairment of Benefits

Notwithstanding the provisions of Sections 6.1 and 6.2, no amendment to,
modification of, or termination of the Program shall impair any rights to
benefits which have accrued hereunder without the participant’s consent.

 

Adopted: By:  

 

Name:  

 

Title:  

 

Date:  

 

 

9